Name: Commission Regulation (EEC) No 1619/85 of 13 June 1985 suspending advance fixing of the import levy for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6. 85 Official Journal of the European Communities No L 155/53 COMMISSION REGULATION (EEC) No 1619/85 of 13 June 1985 suspending advance fixing of the import levy for cereals accordingly be suspended until a normal situation is restored ; Whereas, the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas the uncertainty over prices for the new marketing year is likely to encourage advance fixing of the levy in respect of quantities considerably larger than those to be expected in normal circumstances ; Whereas the application of the provisions concerning the advance fixing of the levy on cereals should HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy on the products referred to in Article 1 (a), (b), (c) and (d) of Regulation (EEC) No 2727/75 is hereby suspended from 14 until 20 June 1985. Article 2 This Regulation shall enter into force on 14 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p . 1 .